 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                        SACRAMENTO DIVISION
11
                                                      Case No. 2:19-cv-00841 KJM CKD (PC)
12   DANIEL T. SCHAEFER,
                                                     ORDER GRANTING DEFENDANTS’
13                                        Plaintiff, MOTION TO MODIFY SCHEDULING
                                                     ORDER
14                   v.
                                                      Judge:        The Honorable Carolyn K. Delaney
15                                                    Trial Date:   Not Set
                                                      Action Filed: May 13, 2019
16   A. HUBBARD, et al.,
17                                    Defendants.
18

19         Defendants Hubbard and Fausto have requested a modification of the Discovery and

20   Scheduling Order to extend the FRCP Rule 30 deposition deadline until May 21, 2020 and to

21   extend the deadline to file dispositive motions until August 20, 2020. Good cause appearing

22   therein, IT IS HEREBY ORDERED that:

23             1. Defendants’ motion requesting a modification of the Discovery and Scheduling Order

24                 is GRANTED; and

25             2. The FRCP Rule 30 deposition deadline of February 21, 2020 is vacated; and

26             3. The parties shall complete FRCP Rule 30 depositions no later than May 21, 2020; and

27             4. The dispositive motion deadline of May 22, 2020 is vacated; and

28   ///
                                                         1
           [Proposed] Order Granting Defendants’ Motion to Modify Scheduling Order (2:19-cv-00841 KJM CKD (PC))
 1           5. The parties shall file dispositive motions no later than August 20, 2020.

 2   Dated: February 21, 2020
                                                       _____________________________________
 3
                                                       CAROLYN K. DELANEY
 4                                                     UNITED STATES MAGISTRATE JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
         [Proposed] Order Granting Defendants’ Motion to Modify Scheduling Order (2:19-cv-00841 KJM CKD (PC))
